 DUQUESNE UNIVERSITYDuquesne University of the Holy Ghost and Du-quesne University Law School Faculty Associ-ation, Petitioner. Case 6-RC-8413April 30, 1982DECISION AND ORDERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on March 9, 12, and 16, 1979,before Hearing Officer Frank J. Surprenant. Fol-lowing the hearing, and before briefs were filed,the Supreme Court issued its decision in N.L.R.B.v. Catholic Bishop of Chicago, et a., 440 U.S. 490(1979). Thereafter, Duquesne University of theHoly Ghost (the University or the Employer) fileda motion to dismiss based on Catholic Bishop andasserting that the Board lacks jurisdiction becauseCongress did not extend coverage of the NationalLabor Relations Act to teachers in church-operat-ed educational institutions.Pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, and by direction of the Regional Direc-tor for Region 6, the case was transferred to theNational Labor Relations Board for decision. OnJuly 26, 1979, the Board remanded the case to theRegional Director for the limited purpose of re-ceiving evidence concerning the National LaborRelations Board's jurisdiction over the Universityin light of Catholic Bishop. The Board indicatedthat at the conclusion of the hearing the caseshould be transferred to the Board for decision.Thereafter, a hearing was held on August 23 andSeptember 10, 1979, before Hearing Officer Sur-prenant. On September 10, 1979, the Universitywithdrew its motion to dismiss and indicated that ithad no objection to the Board's assertion of juris-diction in this proceeding. Pursuant to the Board'sremand order, the case was transferred to theBoard at the end of the supplemental hearing.'Thereafter, before issuance of the Board's decisionin this proceeding, the Supreme Court issued its de-cision in N.LR.B. v. Yeshiva University, 444 U.S.672 (1980), in which the Court held that full-timefaculty members at Yeshiva were managerial em-ployees excluded from coverage of the Act. As theBoard determined that the issue raised in Yeshivawas also raised in the instant proceeding, on May30, 1980, the Board issued a notice to the parties ofthe opportunity to submit statements of position inlight of the Supreme Court's decision in Yeshiva.Thereafter, the University and Duquesne Universi-' On September 17, 1979, the Employer filed a motion to reopen therecord to submit an affidavit into evidence concerning various proposedinclusion and exclusions to any unit found appropriate here. In light ofour disposition of this case, it is unnecessary to rule on that motion.261 NLRB No. 85ty Law School Faculty Association (the Associ-ation) submitted statements of position.The Board has reviewed the Hearing Officer'srulings made at the hearings and finds that no prej-udicial error was committed. The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds:1. The Employer, a Pennsylvania nonprofit cor-poration and a Catholic institution of higher learn-ing, is engaged in the operation of a private univer-sity at its sole location in Pittsburgh, Pennsylvania.During the year preceding the initial hearing in thisproceeding, a representative period, the Employerreceived gross revenues in excess of S1 millionfrom the operation of the University. During thesame period, it received supplies and materialsvalued in excess of $50,000 at its Pittsburgh, Penn-sylvania, facility directly from points located out-side the Commonwealth of Pennsylvania.As noted, the Employer initially urged that theSupreme Court's decision in Catholic Bishop pre-cluded the Board's asserting jurisdiction in this pro-ceeding. In Catholic Bishop, the Supreme Courtheld that the Act was not clearly intended "tobring teachers in church-operated schools withinthe jurisdiction of the Board."2However, the Em-ployer no longer contends that Catholic Bishop is abar to the Board's jurisdiction. Further, the Boardin Barber-Scotia College, Inc., 3 indicated its viewthat the Supreme Court's holding in Catholic Bishopapplied only to parochial elementary and second-ary schools. Accordingly, we conclude that we arenot precluded from asserting jurisdiction here andwe find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that it will effectuate the purposes of theAct to assert jurisdiction here.2. The Duquesne University Law School Facul-ty Association is not a labor organization withinthe meaning of Section 2(5) of the Act.'43. A question affecting commerce does not existwithin the meaning of Sections 9(cXl) and 2(6) and(7) of the Act.Petitioner seeks to represent a unit of all full-timefaculty of the Duquesne University School of Law,including the head law school librarian, and ex-cluding all part-time faculty, the dean, the assistantdean, assistants to the dean, all other employeeswho may be employed by Duquesne University'440 U.S. 490.'245 NLRB 406 (1979).'In light of our finding, infrd, that the faculty members seeking repre-sentation are managerial employees and since it appears that Petitioner iscomprised solely of the managerial employees involved herein, we findthat Petitioner does not represent statutory employees and therefore isnot a labor organization within the meaning of the Act.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchool of the Holy Ghost and its law school, andall guards and supervisors as defined in the Act. Inits statement of position on the issue considered bythe Supreme Court in Yeshiva, Petitioner contendsthat when the record is viewed in its entirety it isclear that full-time faculty at the law school areemployees rather than managerial and/or supervi-sory employees because "positions of the faculty asa whole on issues are accepted only when it sosuits the University Administration, including theDean of the law school." The University, however,contends that, based on the Supreme Court's deci-sion in Yeshiva, its full-time law school facultymembers are managerial employees and, as such,are not covered by the National Labor RelationsAct. As set forth below, we find that the recordsupports the University's contentions and, accord-ingly, we dismiss the petition.The University's School of Law is accredited bythe American Bar Association and is a member ofthe Association of American Law Schools. Thelaw school's chief executive officer is its dean, whois also an instructor in the law school. The lawschool's faculty is comprised of 14 full-time mem-bers and approximately 24 adjunct professors.There are no departments or department chairper-sons.In Yeshiva, the Supreme Court found that thefaculty effectively determined the curriculum,grading system, admission and matriculation stand-ards, academic calendars, and course schedules.The Court noted that the faculty's power at Yeshi-va extended beyond strictly academic concerns.Thus the faculty also made recommendations tothe dean concerning hiring, tenure, sabbaticals, ter-minations, and promotions. Although final deci-sions were made by the central administration onadvice of the dean, the Court noted that an over-whelming majority of faculty recommendationswere followed. Based on these findings, the Courtheld that the faculty members at Yeshiva exercisedmanagerial functions and were, therefore, excludedfrom the Act's coverage.As in Yeshiva, the law school faculty at Du-quesne exercises significant authority over the lawschool's curriculum. It determines the requirementsfor each class, whether the classes are to be re-quired or elective, and any changes in the curricu-lum of individual classes. The faculty also estab-lished the law school's current grading system. Al-though the dean can "pocket-veto" faculty recom-mendations, there is no evidence that he has doneso. Furthermore, the school's bylaws require thatthe Dean "obtain the consensus of the faculty onacademic matters." The bylaws further providethat faculty members shall enjoy full academicfreedom in the classroom, and faculty members, infact, have complete freedom with respect to class-room matters such as grading and course content.The faculty in Yeshiva exercised similar control.The Duquesne law school faculty, like the facul-ty in Yeshiva, effectively controls admission andmatriculation standards. It determines admission re-quirements, including grade point average andLSAT scores necessary for admission. The facultyalso determines the levels of competence necessaryfor students to remain in school and, in accordancewith necessary accreditation guidelines, the numberof credits necessary for graduation. The faculty es-tablished a joint degree program and set the gradu-ation requirements for that degree. The faculty hasvoted to reduce or increase class size and the ad-ministration has usually adhered to these recom-mendations.As noted, in Yeshiva, the faculty's authority ex-tended beyond strictly academic concerns. Here,the faculty also exercises considerable authorityoutside of the academic sphere. As in Yeshiva, thelaw school faculty exercises significant control inthe areas of hiring and tenure. While part-time fac-ulty members are hired by the dean without con-ferring with the faculty, full-time faculty membersare initially screened by the recruitment committee,which consists of the dean and two tenured facultymembers. Candidates are then brought to the Uni-versity and interviewed by tenured faculty mem-bers. The tenured faculty then votes and recom-mends that a candidate be hired or rejected. If thefaculty recommends that a candidate be hired, thedean then negotiates with the candidate concerningsuch matters as salary and rank. The dean has noauthority to hire a candidate against the faculty'srecommendation. In fact, the dean has never at-tempted to fill a full-time position following a neg-ative faculty vote and on only one occasion has herefused to allow the faculty to vote on an individu-al whom he deemed unfit. The faculty, however,can veto any hiring decision made by the dean. Fi-nally, tenured faculty members effectively recom-mend the awarding of tenure. This is done by avote of the tenured members of the faculty.The faculty in Yeshiva could make effective rec-ommendations to the dean concerning terminations.Here, the faculty does not have this authority.Thus, despite faculty votes to the contrary, severalfaculty members have received notices of termina-tion and the dean was reinstated for a second 5-year term despite a negative faculty vote. More-over, if a faculty member is terminated and ap-peals, the faculty has no role in the appellate proc-ess. Although the authority of the Duquesne LawSchool faculty with respect to the termination of588 DUQUESNE UNIVERSITYteachers is less than that exercised by the Yeshivafaculty, we do not find this determinative, giventhe similar authority exercised in other areas asoutlined previously.In sum, it is evident from the record that themanagerial authority possessed by the Duquesnelaw school faculty is nearly identical to that pos-sessed by the faculty in Yeshiva in such critical aca-demic matters as curriculum, grading systems, andadmission and matriculation standards. Further, asin Yeshiva, the faculty here exercises its authority innonacademic matters, including decisions concern-ing hiring and tenure. In view of all the foregoing,we find that the full-time faculty members soughtby Petitioner are managerial employees. Accord-ingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.589